85 F.3d 634
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Edward BEATY, Plaintiff-Appellant,v.Samuel A. LEWIS, Defendant-Appellee.
No. 95-16959.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Donald Edward Beaty, an Arizona state prisoner sentenced to death, appeals pro se the 28 U.S.C. § 1915(d) dismissal of his 42 U.S.C. § 1983 action against Samuel A. Lewis, Director of the Arizona Department of Corrections (ADOC).   Beaty contends the district court erred by dismissing as frivolous his claim that disciplinary proceedings pursuant to ADOC Rule of Discipline R5-1-606 violated due process because the Rules of Discipline had been repealed.   As the district court explained, the sections of the Arizona Administrative Code concerning certain Rules of Discipline were repealed because ADOC was exempt from complying with the Arizona Administrative Procedure Act, Ariz.Rev.Stat.Ann. § 41-1001 et seq., when adopting rules "concerning only inmates."   Ariz.Rev.Stat.Ann. § 41-1005.A.7;  see Ariz.Admin.Code §§ R5-1-601 to R5-1-608 (repealed Feb. 21, 1990).   Repeal of the Administrative Code, however, is not the same as repeal of the disciplinary rules.   Beaty contends that repeal of the Administrative Code provisions violated § 41-1005.A.7 because the provisions addressed disciplinary proceedings that could increase inmates' sentences and thus concern their families as well as themselves.   Regardless of whether the disciplinary rules violated state law, however, 42 U.S.C. § 1983 requires a violation of the Constitution or other federal law.  Fierro v. Williams, 77 F.3d 301, 303-04 (9th Cir.1996).   Accordingly, we affirm the dismissal of this action pursuant to 28 U.S.C. § 1915(d).  See Neitzke v. Williams, 490 U.S. 319, 324-25 (1989).


3
We affirm the district court's refusal to consolidate this action with Beaty's other civil rights action challenging the same disciplinary proceedings, and we deny his motion to consolidate this appeal with No. 96-15525, his appeal from the dismissal of that other action.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3